          Case 2:21-cr-00106-MCS Document 8 Filed 04/28/21 Page 1 of 4 Page ID #:28
                                                 ,~~ ,~ PAI                 t..~_,
 Nan:e and address:                              ~                                                 ~                          V

                            Brian Silber                ~ 2~ ~,                                                       ..      ''~'
                                                                                                                              r*i r*~
                    916 South Andrews Avenue                                                                                  =~ ~'
                     Fort Lauderdale, FL 33316          ~                                                         ~        r- ^~c       g
                                                                                                                                        —py
                                                               U5 Oist ict Court                                 1         0:>
                                                              COURT 612                                          ~         ter"``'%     ~               ~

                                            UNITED STATES DISTRICT COURT                                                   z~~          ~               r
                                           CENTRAL DISTRICT OF CALIFORNIA                                                  ~~'~         ~               Q
                                                                                                                   ~~;                  W
                                                                         CASE NUMBER                               ~• c~
 UNITED STATES OF AMERICA                                                                                      ~    ;~                  CJ1
                                                      Plaintiff(s)>                                21-CR-00106- CS   -                  °~
                                                                                                               `i
                  v.
                                                                           APPLICATION OF NON-RESIDENT ATTORNEY
 U.S. PRIVATE VAULTS,INC.                                                       TO APPEAR IN A SPECIFIC CASE
                                                    Defendant(s),                       PRO HAC VICE

INSTRUCTIONS FOR APPLICANTS
(1) The attorney seeking to appear pro hac vice must complete Section I ofthis Application, personally sign, in ink, the certification in
    Section II, and have the designated Local Counsel sign in Section III. ELECTRONIC SIGNATURES ARE NOT ACCEPTED. Space to
    supplement responses is provided in Section IV. The applicant must also attach a Certificate ofGood Standing(issued within the last 30
    days)from every state bar to which he or she is admitted;failure to do so will be groundsfor denying the Application. Scan the
    completed Application with its original ink signature, together with any attachment(s), to a single Portable Document Format(PDF)file.
(2) Have the designated Local Counselfile the Application electronically using the Court's electronicfiling system ('Motions and Related
    Filings => Applications/Ex Parte Applications/Motions/Petitions/Requests => Appear Pro Hac Vice (G-64)'), attach a Proposed Order
   (using Form G-64 ORDER, availablefrom the Court's website), andpay the required $500fee online at the time offiling(using a credit
    card). Thefee is requiredfor each casein which the applicantfiles an Application. Failure to pay thefee at the time offiling will be
    groundsfor denying the Application. Out-of-statefederal government attorneys are not required to pay the $500fee. (Certain
    attorneysfor the United States are also exemptfrom the requirement ofapplyingfor pro hac vice status. See L.R. 83-2.1.4.) A copy ofthe
    G-64 ORDER in Word or WordPerfectformat must be emailed to the generic chambers email address. L.R. 5-4.4.2.
SECTION I -INFORMATION
 Silber, Brian Y.
 Applicant's Name (Last Name,First Name e'r Middle Initial)                                       check here iffederal government attorney ❑

 Law Offices of Brian Silber, P.A.
 Firm/Agency Name
 916 South Andrews Avenue                                             954-462-3636
                                                                      Telephone Number                        Fax Number

 Street Address
 Fort Lauderdale, FL 33316                                                                      silberlaw@gmail.com
 City, State, Zip Code                                                                              E-mail Address

I have been retained to represent the following parties:
 Tenant-1, Tenant-2, Tenant-3, Tenant-4                               0 Plaintiffs) ❑ Defendant(s) ❑x Other: Rule 41(g) movants.
                                                                         Plaintiffs) ❑ Defendant(s) ❑Other:
 Names)ofParty(ies) Represented

List all state and federal courts (including appellate courts) to which the applicant as een a mitte ,an prove e t e current status o                is or
her membership. Use Section IV if more room is needed, or to provide additional information.

                 Name of Court                         Date ofAdmission               Active Member in Good Standing?(if not, please explain)
 State of Florida                                        04/21/2003                  Yes

 U.S. Supreme Court                                         01/11/2010               Yes

 U.S. Central District of Illinois                          04/21/2016               Yes


G-64 (09/20)              APPLICATION OF NON-RESIDENT ATTORNEY TO APPEAR IN A SPECIFIC CASE PRO HAC VICE                                      Page 1 of 3
         Case 2:21-cr-00106-MCS Document 8 Filed 04/28/21 Page 2 of 4 Page ID #:29

Listal cases ~in which the applicant has applied to this Court for pro hac vice status in the previous three years(continue in Section IV if
needed):
      Case Number                                      Title ofAction                             Date ofA~plication      Granted /Denied?




If any pro hac vice applications submitted within the past three (3) years have been denied by the Court, please explain:




Attorneys must be registeredfor the Court's electronicfiling system to practice pro hac vice in this Court. Submission
ofthis Application will constitute your registration (or re-registration) to use that system. Ifthe Court signs an Order
granting your Application, visit www.pacer.gov to complete the registration process and activate your efiling
privileges in the Central District ofCalifornia.

         SECTION II -CERTIFICATION

         I declare under penalty of perjury that:

        (1) All of the above information is true and correct.
        (2) I am not a resident of the State of California. I am not regularly employed in, or engaged in
           substantial business, professional, or other activities in the State of California.
        (3) I am not currently suspended from and have never been disbarred from practice in any court.
        (4) I am familiar with the Court's Local Civil and Criminal Rules, the Federal Rules of Civil and
            Criminal Procedure, and the Federal Rules of Evidence.
        (5) I designate the attorney listed in Section III below, who is a member in good standing ofthe Bar
           of this Court and maintains an office in the Central District of California for the practice oflaw, in
            which the attorney is physically present on a regular basis to conduct business, as local counsel


              Dated AprIl 22,2021                                    Brian Silber, Esq.
                                                                     Applicant's Name (please type or print)



                                                                    Applic    's ignature



G-64(09/20)               APPLICATION OF NON-RESIDENT ATTORNEY TO APPEAR IN A SPECIFIC CASE PRO HAC VICE                            Page 2 of 3
           Case 2:21-cr-00106-MCS Document 8 Filed 04/28/21 Page 3 of 4 Page ID #:30


SECTION III - DESIGNATION OF LOCAL COUNSEL
 Lentz, Jacek W.
 Designee's Name (Last Name,First Name er Middle Initial)
 The Lentz Law Firm, P.C.
 Firm/Agency Name
 9171 Wilshire Blvd, Ste S00                                      213-250-9200                          888-571-5591
                                                                  Telephone Number                      Fax Number
 Street Address                                                   jwl@lentzlawfirm.com
 Beverly Hills, CA,90210-5536                                     Email Address
 City, State, Zip Code                                            213198
                                                                  Designee's California State Bar Number

I hereby consent to the foregoing designation as local counsel, and declaze under penalty of perjury that I maintain an office in the
Central District of Californi or the practice oflaw,in which I am physically pr ent on a gular basis to conduct business.
               Dated                                              Jacek
                                                                  Design s Name please type r print)

                                                                                  l
                                                                                  C'                    ~~
                                                                    esiQne ' Signature


  Bar Admissions Continued (followed by date of admission):

  U.S. District Court> District of Colorado - 03/01/2016
  U.S. District Court, District of Nebraska - 03/15/2016
  U.S. District Court, District of New Mexico - 03/17/2021
  U.S. District Court, Eastern District of Arkansas - 03/28/2016
  U.S. District Court, Eastern District of Michigan - 05/12/2016
  U.S. District Court, Eastern District of Oklahoma - 05/20/2016
  U.S. District Court, Eastern District of Texas - 03/22/2016
  U.S. District Court, Eastern District of Wisconsin - 03/21/2016
  U.S. District Court, Middle District of Florida - 10/08/2009
  U.S. District Court, Northern District of Florida - 05/17/2016
  U.S. District Court, Northern District of Illinois - 03/16/2016
  U.S. District Court, Northern District of Oklahoma - 06/24/2016
  U.S. District Court, Southern District of Florida - 05/02/2007
  U.S. District Court, Southern District of Illinois - 03/22/2016
  U.S. District Court, Southern District of Texas - 04/29/2016
  U.S. District Court, Western District of Arkansas - 03/28/2016
  U.S. District Court, Western District of Michigan -04/27/2016
  U.S. District Court, Western District of Oklahoma - 04/21/2016
  U.S. District Court, Western District of Texas - 05/23/2016
  U.S. District Court, Western District of Wisconsin - 03/16/2016




G-64 (09/20)             APPLICATION OF NON-RESIDENT ATTORNEY TO APPEAR IN A SPECIFIC CASE PRO HAC VICE                        Page 3 of 3
     Case 2:21-cr-00106-MCS Document 8 Filed 04/28/21 Page 4 of 4 Page ID #:31



                                                  ti


                                                 _~~:
                                                       1950



                                     The Florida Bar
                                          651 East Jefferson Street
                                         Tallahassee,FL 32399-2300
    Joshua E.Doyle                                                                     850/561-5600
   Executive Director                                                              www.FLORIDABAR.org


 State of Florida       )
 County of Leon         )                      In Re: 0640646
                                                      Brian Yaacov Silber
                                                      Law Offices of Brian Silber, P.A.
                                                      916 S Andrews Ave
                                                      Fort Lauderdale,FL 33316-1036
I CERTIFY THE FOLLOWING:

I am the custodian of membership records of The Florida Bar.

Membership records of The Florida Bar indicate that The Florida Bar member listed above was admitted to
practice law in the state of Florida on Apri121,2003.

The Florida Bar member above is an active member in good standing of The Florida Bar who is eligible to
practice law in the state of Florida.

Dated this 22nd day of April,2021.



           < ~                G~---                                    ,. ~ ~ .

                                                                  ;~ ~ - -
Cynthia B.Jackson, CFO
Administration Division
The Florida Bar

PG:R10                                                                               ~-~'
CTM-131189                                                                   ~ ~
